Case: 16-15944       Date Filed: 05/23/2017      Page: 1 of 2


                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-15944
                              ________________________

                         D.C. Docket No. 1:16-cv-21211-KMM

SARAH ALHASSID,

                                                                         Plaintiff-Appellant,

                                            versus

NATIONSTAR MORTGAGE, LLC,
d.b.a. Champion Mortgage,

                                                                       Defendant-Appellee.
                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                      (May 23, 2017)

Before HULL, MARCUS and CLEVENGER, ∗ Circuit Judges.

PER CURIAM:

       Sarah Alhassid appeals the dismissal of her complaint against Nationstar

Mortgage, LLC (“Nationstar”), in which she alleged that Nationstar violated the

       ∗
          Honorable Raymond C. Clevenger, United States Circuit Judge for the Federal Circuit,
sitting by designation.
              Case: 16-15944     Date Filed: 05/23/2017    Page: 2 of 2


Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and the

Florida Consumer Collection Practices Act, Fla. Stat. § 559.72(9) (“FCCPA”), by

sending her threatening, false letters regarding the flood insurance requirement in

her mortgage contract.      In its dismissal of the complaint, the district court

determined that the letters did not constitute “debt collection” for purposes of the

FDCPA or FCCPA. In so holding, the district court reasoned that the letters were

not sent to induce payment because they did not reference a debt, demand

payment, discuss a balance due on the underlying mortgage, or discuss ways to

settle that balance. The court also found that the letters were sent in order to

comply with a federal regulation and only warned of the consequence of not

meeting the flood insurance requirement.

      On appeal, Alhassid argues that the district court failed to accept as true all

allegations in the complaint and incorrectly determined that the letters were not

related to a debt collection. She also claims that the court erred by dismissing the

complaint with prejudice without first giving her an opportunity to amend the

complaint, and by converting Nationstar’s motion to dismiss to a motion for

summary judgment without notifying the parties. After careful review of the briefs

and record, and after hearing oral argument on the case, we can discern no

reversible error on the part of the district court. Accordingly, we affirm.

      AFFIRMED.


                                           2